 


115 HRES 918 EH: Providing for consideration of the Senate amendment to the bill (H.R. 3249) to authorize the Project Safe Neighborhoods Grant Program, and for other purposes; providing for consideration of the bill (H.R. 8) to provide for improvements to the rivers and harbors of the United States, to provide for the conservation and development of water and related resources, and for other purposes; and providing for consideration of the bill (H.R. 5895) making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2019, and for other purposes.
U.S. House of Representatives
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 918 
In the House of Representatives, U. S.,

June 6, 2018
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 3249) to authorize the Project Safe Neighborhoods Grant Program, and for other purposes; providing for consideration of the bill (H.R. 8) to provide for improvements to the rivers and harbors of the United States, to provide for the conservation and development of water and related resources, and for other purposes; and providing for consideration of the bill (H.R. 5895) making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2019, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 3249) to authorize the Project Safe Neighborhoods Grant Program, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on the Judiciary or his designee that the House concur in the Senate amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. The previous question shall be considered as ordered on the motion to adoption without intervening motion.  2.At any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 8) to provide for improvements to the rivers and harbors of the United States, to provide for the conservation and development of water and related resources, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on Transportation and Infrastructure now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 115–72 shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. No further amendment to the bill, as amended, shall be in order except those printed in part A of the report of the Committee on Rules accompanying this resolution. Each such further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
3.At any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 5895) making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2019, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 115–71 shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. Points of order against provisions in the bill, as amended, for failure to comply with clause 2 of rule XXI are waived except as follows: page 66, line 14, through page 66, line 20. No further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules and pro forma amendments described in section 4 of this resolution. Each further amendment printed in part B of the report shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before action thereon, shall not be subject to amendment except as provided by section 4 of this resolution, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment pursuant to this resolution, the Committee of the Whole shall rise without motion. No further consideration of the bill shall be in order except pursuant to a subsequent order of the House.  4.During consideration of H.R. 5895 for amendment, the chair and ranking minority member of the Committee on Appropriations or their respective designees may offer up to 10 pro forma amendments each at any point for the purpose of debate. 
5.(a) During consideration of H.R. 5895, it shall not be in order to consider an amendment proposing both a decrease in an appropriation designated pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 and an increase in an appropriation not so designated, or vice versa. (b) This paragraph shall not apply to an amendment between the Houses.   Karen L. Haas,Clerk. 